Case 17-10207-amc        Doc 80    Filed 09/29/20 Entered 09/29/20 15:42:42            Desc Main
                                   Document     Page 1 of 2



                            U.S. BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:      ARTHUR L. OLIVER                     :   CHAPTER 13
                                                 :
            Debtor(s)                            :   BANKRUPTCY NO. 17-10207-AMC


                         MOTION TO MODIFY CHAPTER 13 PLAN


       Debtor(s), Arthur L. Oliver, hereby moves this Court to modify the Chapter 13 plan on

the following grounds:

       1.       The Debtor filed a Chapter 13 bankruptcy on January 11, 2017.

       2.       The Debtor thereafter submitted his Third Amended Chapter 13 Plan on October

13, 2017.

       3.       The above case was Confirmed on December 14, 2017.

       4.       Since the Confirmation of this case, the Debtor has experienced a financial

hardship result of COVID-19. Specifically, his hours and therefore his income was reduced as a

result of the COVID-19 pandemic.

       5.       Additionally, Debtor’s daughter, who was contributing to the household income,

was also negatively impacted by COVID-19 and could not continue with her contribution.

       6.       The Debtor and his daughter have now returned to part-time employment and can

continue to move forward with this new proposed Plan.

       7.       The Debtor now desires to extend the term of his Chapter 13 Plan pursuant to 11

U.S.C. § 1329(d), which allows for his Confirmed chapter 13 plan to be modified and the term

extended beyond the original five-year commitment period.

       8.       A copy of the proposed Fourth Amended Chapter 13 Plan is attached hereto as
Case 17-10207-amc       Doc 80    Filed 09/29/20 Entered 09/29/20 15:42:42          Desc Main
                                  Document     Page 2 of 2



Exhibit A. The proposed plan is 66 months in length, and does not reduce funding to the

Trustee or any Creditors.

       9.      The total Plan funding will remain unchanged. Debtor believes no parties shall

be aggrieved upon the granting of this Motion.

       WHEREFORE, the Debtors request that this Court allow debtors to Modify the plan and

file a Third Amended Plan.


                                            Respectfully submitted,

                                            YOUNG, MARR & ASSOCIATES

                                            /s/ Paul H. Young
                                            PAUL H. YOUNG, ESQUIRE
                                            Attorney for Debtor
                                            3554 Hulmeville Road, Suite 102
                                            Bensalem, PA 19020
                                            P: 215-639-5297
                                            F: 215-639-1344
                                            support@ymalaw.com
